Citation Nr: 1516268	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim of service connection for a low back disability. 

The Veteran was schedule for a travel board hearing before a Veterans Law Judge (VLJ) on October 22, 2014. The Veteran, however, notified the RO that he was unable to attend the hearing and wished to postpone the hearing to a later date. The hearing was postponed and rescheduled by the RO for March 17, 2015. The Veteran did not show, and the claim is now before the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 3, 2013, VA Form 9, the Veteran requested a Travel Board hearing before the Board at the RO. The RO scheduled the Veteran for a Travel Board hearing before a VLJ at the local RO office in Newark, New Jersey, for October 22, 2014. The RO sent notice of the hearing to the Veteran at his address identified on his Form 9, at [redacted], [redacted] ([redacted] Address), on September 15, 2014. 

The record shows that the Veteran, via a phone call on the day of the hearing, expressed that he could not make it to the hearing and wished to postpone the hearing. The RO scheduled the Veteran for another hearing for March 17, 2015, and sent notice of the hearing to the Veteran in January 2015. The requisite notice letter, however, was returned to the VA as undeliverable with no forwarding address. 

The Board notes that the second January 2015 notice of his hearing was never received by the Veteran. A review of the record reveals that the RO addressed that notice with the following address: [redacted], [redacted] ([redacted] Address), instead of the [redacted] address. The Board notes that the file is rife with correspondence between the Veteran and the VA, to include issuance of other notices, Supplemental Statement of the Case (SSOC) and Statement of the Case (SOC), all of which were sent to the correct [redacted] address, since 2011. In fact, the Board notes that the first hearing notice for the October 22, 2014 hearing was also addressed by the RO to the [redacted] address. Indeed, the record show an April 2011 submission of a Change of Address Form (VA Form 20-572), by the Veteran to the VA, where the Veteran expressly changed his address to the [redacted] address. 

Pursuant to 38 C.F.R. § 20.700, a Board hearing for a claim on appeal will be granted to a Veteran who requests one and is willing to appear in person. See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board). Here, in October 2014, the Veteran requested to reschedule a new hearing before a VLJ. The Board finds that, based upon the evidence discussed above, the Veteran did not receive notice of the scheduled March 17, 2015 videoconference Board hearing, and that the VA has not fulfilled its duty to notify the Veteran. As such, the Veteran must be afforded another opportunity to testify before a VLJ, prior to appellate review. Consequently, a remand is necessary to schedule the Veteran for a new Board hearing. Because the RO schedules Board hearings that are held at the RO, a remand of this matter is warranted to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing at his CURRENT ADDRESS of record. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it, also document this in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




